Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-4, 19 and 22-25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, between groups I and II hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/7/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Daniel P. Dailey on 10/26/21.
The application has been amended as follows: 

Claim 1, line 1, delete “ treatment agent comprising” and insert ---- shampoo consisting of ----; line 2, delete “ at least one” and after aldehyde, insert---- wherein the alpha-substituted aldehyde is  glyceraldehyde or bromomalonaldehyde, 2-hydroxy propanal, 2-hydroxy hexanal, 2-hydroxyoctanal or  2-(2-hydroxyethoxy)acetaldehyde ----; line 3, delete “at least one amino-functional silicone”; delete line 4; delete lines 6-10 and insert ---- 
c) Sodium laureth sulfate
d) Cocoamidopropyl betaine
e) Ammonium lauryl sulfate
f) Polyquaternium-10
g) Cocamide MEA
h) PEG-7 glyceryl cocoate
i) Nicotinamide
j) Citric acid
k) Panthenol
l) Laureth-2
m) Sodium chloride
n) Water, preservative, perfume oils ----.
Claim 3, line 2, delete “the at least one”.
delete ““at least one amino- “; line 3, delete “functional silicone” and insert ---- amodimethicone/morpholinomethyl silsesquioxane copolymer ----.
Claim 14, line 1, delete “(withdrawn)” and insert--- (Currently amended); line 1, delete “an agent” and insert ---- the hair shampoo ----.
Claim 19, delete “the at least one amino-“; line 2, delete “functional silicone” and insert ---- amodimethicone/morpholinomethyl silsesquioxane copolymer ----.
Claim 22, line 1, delete “treatment agent” and insert ---- shampoo ---; line 1, delete “at least one”; line 2, delete “(X=Br, Y= -CH=)”; delete line 3.
Claim 23, line 1, delete “treatment agent” and insert ---- shampoo ---; line 2, delete “the at least one alpha-substituted” line 3, delete “aldehyde” and insert ---- bromomalonaldehyde----.
Claim 24, line 1, delete “treatment agent” and insert ---- shampoo ---; line 1, delete “at least one”; line 2, delete “(X= -O(CH2)p-OH, Y= H)”; delete line 3.
Claim 25, line 1, delete “ treatment agent” and insert ---- shampoo ---;line 2, delete “the at least one alpha-substituted” line 3, delete “aldehyde” and insert ----2-(2-hydroxyethoxy)acetaldehyde ----.
Cancel claims 5-13, 15 and 18. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619